Citation Nr: 9901683	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  98-08 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right foot, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of malaria.

3.  Whether new and material evidence has been submitted to 
reopen the appellants claim for entitlement to service 
connection for residuals of a shell fragment wound of the 
left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1942 to 
November 1945 and from April 1946 to February 1948.

The instant appeal as to the claims for increased ratings 
arose from an October 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Roanoke, 
Virginia, which denied claims for an increased ratings for 
residuals of a shell fragment wound of the right foot and 
residuals of malaria.  These claims were remanded by the 
Board of Veterans' Appeals (Board) for further development in 
March 1997.  The instant appeal as to the application to 
reopen the service connection claim arose from an October 
1997 rating decision which denied an application to reopen 
claim for service connection for residuals of a shell 
fragment wound of the left knee.


FINDINGS OF FACT

1.  The appellants service-connected residuals of a shell 
fragment wound of the right foot are currently manifested by 
complaints of pain and a well-healed scar measuring 2 
centimeters.

2.  A relapse of malaria confirmed by the presence of 
malarial parasites in blood smears has not been demonstrated 
nor have residuals of malaria such as liver or spleen damage.

3.  Malaria was not recently active with one relapse in the 
past year, and there is no evidence of moderate disability 
due to malaria.

4.  The last final disallowance of a claim for service 
connection for residuals of a shell fragment wound of the 
left knee was a February 1993 rating decision.  The veteran 
did not perfect an appeal in connection with that decision 
within the time allowed by law and regulations.

5.  Evidence submitted since the February 1993 rating 
decision includes an August 1997 VA medical examination which 
diagnosed residuals of a shell fragment wound of the left 
knee.

6.  The August 1997 VA examination report is new evidence 
and it is material because it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

7.  The veteran was engaged in combat with the enemy.

8.  An April 1946 service record noted a scar above the left 
knee.

9.  On the VA examination in August 1997, the examiner found 
residuals of a shell fragment wound of the left knee.

10.  A scar of the left knee and left knee weakness is shown 
to be related to military service.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a shell fragment wound of the right 
foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.73, Diagnostic Code 5310 
(1998); 38 C.F.R. § 4.73, Diagnostic Code 5310 (1996).

2.  The schedular criteria for a compensable evaluation for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.88b, Diagnostic Code 6304 
(1998); 38 C.F.R. §§ 4.88, 4.88b, Diagnostic Code 6304 
(1995).

3.  The February 1993 rating decision denying entitlement to 
service connection for residuals of a shell fragment wound of 
the left knee is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.1103 (1998).

4.  Evidence received since the February 1993 rating decision 
denying service connection for residuals of a shell fragment 
wound of the left knee is new and material evidence, and the 
veterans claim for service connection for residuals of a 
shell fragment wound of the left knee has been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

5.  A shell fragment wound of the left knee was incurred in 
service.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased ratings claims

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claims for 
increased ratings are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  That 
is, he has presented claims which are plausible.  Generally, 
a claim for an increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).

All necessary development was performed, including VA 
examinations, and pertinent VA treatment records were 
associated with the claims folder.  For these reasons, the 
Board finds that VAs duty to assist the appellant, 
38 U.S.C.A. § 5107(a), has been discharged.  A disposition on 
the merits is now in order.

In evaluating the appellants request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1995 & 
1998).  In so doing, it is the Boards responsibility to 
weigh the evidence before it.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Where a zero percent rating is not provided in 
a diagnostic code, a noncompensable evaluation will be 
assigned where the requirements for a compensable evaluation 
are not shown.  38 C.F.R. § 4.31 (1998).

Malaria

A review of the service medical records shows no complaint, 
treatment, or diagnosis of malaria during the appellants 
first period of service.  In fact, the November 1945 
separation examination specifically noted no history of 
malaria.  The medical records from the veterans second 
period of service show that malaria was diagnosed and treated 
in February 1947.

Service connection for malaria was established by a February 
1993 rating decision based on the veteran's service medical 
records.  Because there was no evidence in the record of 
current symptomatology, a noncompensable rating was awarded.  
A review of private and VA treatment records dated from 
August 1960 to March 1993 is silent as to complaint, 
treatment, or diagnosis of malaria or residuals of malaria.

An April 1993 VA outpatient treatment record noted that the 
veteran complained of a current episode of malaria.  He had 
an elevated temperature of 99.5 degrees, and he reported an 
aching sensation in the back of his head.  He indicated that 
he took Quinine and Tylenol.  The appellant was not diagnosed 
with malaria or residuals of malaria and that time, and the 
plan was for him to keep appointments.

In February 1997 the veteran had a personal hearing before 
the undersigned member of the Board.  He stated that his 
malaria residuals included feeling weak and dizzy with a 
burning, weak stomach and loss of appetite.  He reported that 
he had a temperature of 106.8 degrees in the service but that 
he had not had a temperature reading over 101 degrees in the 
last 5 to 10 years and that his temperature seldom exceeded 
100 degrees.

The veteran indicated that he had last had a blood test done 
where malaria was shown to be clinically active years ago 
after coming out of service.  He indicated that he was 
unable to develop those treatment records because the 
physicians involved were deceased.  He reported that his 
prescription for Quinine was refilled at VA 2 or 3 years ago.  
He stated that he usually got a spell of malaria every 
February for about 2 weeks.  The veteran also testified that 
he had not been recently hospitalized for malaria.

Pursuant to the Boards March 1997 remand, the veteran 
underwent a VA examination for residuals of malaria in August 
1997.  The veteran reported an occasional chill and headaches 
and chills of varying length which occurred between February 
and April.  In the summer he reported that he was symptom 
free.  He stated that he took Quinine but was told by a 
physician only to take it when he had a chill because it 
could harm his heart and his kidneys.  Physical examination 
was essentially unremarkable and the diagnosis was history of 
malaria, organism unknown.

A review of VA treatment records from May 1993 to April 1997 
shows no further evidence of complaint, treatment, or 
diagnosis of residuals of malaria.  In October 1998 the 
veteran had another personal hearing before the undersigned.  
He stated that he was told by his physician to only take 
Quinine when he was having an attack.  He reported that the 
symptoms lasted 6 months with chills and weight loss.  He 
reported that the last time he went to VA for treatment for 
his claimed residuals of malaria was in 1993.

Initially, the Board notes that the pertinent regulations 
governing evaluations for malaria were recently amended, 
effective August 30, 1996.  The United States Court of 
Veterans Appeals (hereinafter Court) has stated that where 
the law or regulation changes during the pendency of a case, 
the version most favorable to the veteran will generally be 
applied.  See West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes 
v. Brown, 5 Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).

Prior to recertifying the case to the Board, it appears that 
the RO readjudicated the appellants claim with consideration 
of the amended rating criteria for malaria.  Based on the all 
of the above cited evidence, including the most recent VA 
examination, the RO concluded that rating above 0 percent was 
not in order.

The veterans residuals of malaria is currently rated as 0 
percent disabling under Diagnostic Code 6304 for malaria.  
Prior to August 30, 1996, the criteria for 10, 30, 50, and 
100 percent ratings for malaria were as follows:

Recently active with one relapse in the 
past year; or old cases with moderate 
disability.  [10 percent]

Recently active with 2 relapses in past 6 
months; or old cases with anemia.  [30 
percent]

Clinically active so as to require 
intensive treatment; recently active with 
3 or more relapses over past 6 months; or 
old cases with marked general impairment 
of health.  [50 percent]

Clinically active so as to require 
hospital treatment for a contemplated or 
elapsed period of 14 days or more; or 
with a combination of cerebral symptoms, 
enlarged spleen, anemia or other severe 
symptoms.   [100 percent]

38 C.F.R. § 4.88(b), Diagnostic Code 6304 (1995).  38 C.F.R. 
§ 4.88 stated that [i]n rating disability from malaria, . . 
. the clinical course of the disease, the frequency and 
severity of recurrences, the necessity for and reaction to 
medication, should be the basis of evaluation, not the 
presence or absence of parasites.  38 C.F.R. § 4.88 (1995).  
The regulation also stated that [w]hen there have been 
relapses following the initial course of treatment, further 
relapses are to be expected and for some time the veteran 
must be given the benefit of the doubt as to unexplained 
fever of short duration, controlled by medication specific 
for malaria.  Id.

The Notes following Diagnostic Code 6304 clarified that 
[t]he evaluations . . . are to be assigned on the basis of 
dates and frequency of recurrences and relapses and severity 
of significant residuals, if any, based . . . on medical 
evidence relating to the period after discharge, recording 
sufficient clinical findings, when considered in accordance 
with all other data of record, to support the conclusion that 
there exists a compensable or higher degree of disability 
from malaria.  Note 1 following 38 C.F.R. § 4.88(b), 
Diagnostic Code 6304 (1995).  

The amended malaria regulation reads:

As active disease.  [100 percent]
Thereafter rate residuals such as liver 
of spleen damage under the appropriate 
system.

38 C.F.R. § 4.88b, Diagnostic Code 6304 (1998).  38 C.F.R. 
§ 4.88 has been rescinded.  The Note following the new 
Diagnostic Code 6304 states that malarial [r]elapses must 
be confirmed by the presence of malarial parasites in blood 
smears.  Note following 38 C.F.R. § 4.88b, Diagnostic Code 
6304 (1998).

Application of the old and amended regulations shows that 
medical evidence as to the severity of the veterans service-
connected residuals of malaria is not sufficient to support a 
finding of functional impairment which is greater than the 
currently assigned noncompensable disability rating.

A review of the evidence of record does not demonstrate that 
the veterans residuals of malaria warrant a rating in excess 
of 0 percent under the old malaria criteria.  The medical 
evidence of record does not show that malaria has been 
recently active with one relapse in the past year.  The 
veteran stated in his most recent hearing that he had not 
sought treatment from VA for malaria in over 5 years.  
Further, there is no medical evidence that the veteran has 
moderate disability as a result of his service-connected 
malaria.  While the veteran asserts that he has at least 
annual malaria recurrences for which he takes Quinine, there 
is no medical evidence that his fever and chills symptoms are 
manifestations of residuals of malaria.

There is simply no positive medical evidence of record which 
corroborates any recurrences or any necessity for medication.  
The Board further notes that there is no positive evidence of 
malarial parasites in recent years, although under the old 
regulations, the presence or absence of parasites is not a 
criteria for evaluation.  While the Board is aware that the 
regulations state that for some time the veteran must be 
given the benefit of the doubt as to unexplained fever of 
short duration, controlled by medication specific for 
malaria, the Board finds no medical evidence, other than 
the veterans statements, that Quinine controls his symptoms.  
Further the regulation indicates that the benefit of the 
doubt only applies for some time in cases of relapses 
following the initial course of treatment.  There is no 
evidence of significant relapses after the initial course of 
treatment in February 1947.  The Board does not construe the 
regulation to require that the veteran be granted an 
increased rating for claimed recurrences, unsupported by 
medical evidence, which were reported over 50 years after the 
initial course of treatment.

Likewise, the medical evidence in the file does not reflect a 
degree of impairment which more nearly approximates the 
criteria for a compensable evaluation under new Diagnostic 
Code 6304.  38 C.F.R. § 4.7 (1998).  Specifically, with 
respect to the criteria for a compensable rating, the 1997 VA 
examination report was negative for liver or spleen damage.  
Further, under the new criteria, relapses must be confirmed 
by the presence of malarial parasites in blood smears.  As 
there are no blood smears positive for malarial parasites in 
recent years, a compensable evaluation is not warranted for 
the claimed relapses.

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 
38 C.F.R. § 3.321(b) (1998).  The evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment attributable to the 
service-connected residuals of malaria or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular criteria.  The evidence is clear 
that the veteran has not been hospitalized since service for 
malaria.  Moreover, the evidence of record does not indicate 
that there has been a marked interference with his employment 
due to his residuals of malaria.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1998).

Residuals of a shell fragment wound of the right foot 

A review of the veterans service medical records includes 
his November 1945 service separation record which shows that 
he was wounded in action in February 1945.  He received shell 
fragment wounds to the right arm and right foot and was 
hospitalized.  At separation, he complained of pain and 
stiffness in the right foot.  A 2 inch by 1 inch scar was 
noted on the right foot.

An August 1960 VA examination noted a ½ inch, small, soft, 
well-healed scar of the medial side of the longitudinal arch 
of the right foot.  The veteran had normal gait and stance, 
and the examiner found no nerve, vessel, or joint damage and 
no deep cicatrix.  X-ray of the right foot revealed no 
evidence of bone or joint pathology and no evidence of soft 
tissue abnormality or retained foreign bodies.  Service 
connection for residuals of a shell fragment wound of the 
right foot was granted by rating decision dated August 1960, 
and a noncompensable disability evaluation was assigned.  

In September 1988 the veteran filed a claim for an increased 
rating.  Treatment records from the VA Medical Center (MC) in 
Richmond, Virginia, dated from April to September 1988 
revealed that while the veteran was cutting grass in June 
1988 he felt pain in his right ankle and noticed a small 
laceration was bleeding.  Two days later he sought medical 
treatment for pain, swelling, and redness.  He was placed on 
medication for gout; however, an X-ray taken a week later 
revealed a foreign body embedded in the talus.  He was then 
hospitalized, and the foreign body was surgically removed.

An X-ray of the right foot in June 1988 showed the foreign 
body, but did not reveal osteoporosis.  There was also a 
degenerative change at the first metatarsal joint.  An X-ray 
taken several months later, in August 1988, showed 
demineralized bones consistent with osteoporosis.

The Board has also reviewed treatment records from the 
Richmond VAMC dated from September 1992 to June 1993 which 
included a November 1992 record that noted complaint of right 
foot pain solely in the great toe joint.  The veteran was 
assessed with degenerative joint disease and possibly gout as 
well.  An October 1993 rating decision granted an increased 
rating, to 10 percent, for the residuals of a shell fragment 
wound of the right foot based on the VA treatment records 
which were noted to show swelling of the ankle, generalized 
edema, and reduced range of motion of the ankle.

During his February 1997 personal hearing, the veteran 
testified that he had pain in his right big toe which spread 
to the rest of his foot.  He stated that he had been told he 
had gout.  He reported that he was wearing special shoes 
which helped protect the toe.  He also stated he took pain 
medication which did not afford significant relief.  He also 
stated that he elevated his foot at times. 

Richmond VAMC treatment records dated from August 1988 to 
April 1997 were then associated with the claims folder.  A 
June 1995 record indicated that the veterans lateral medial 
foot was painful and erythematous.  June 1996 records, 
including X-rays, showed degenerative joint disease of the 
big toe in addition to lipoma formation secondary to a 
plantarflexed toe and gout involving the big toe.  An August 
1996 record assessed polyarticular arthritis, previously 
diagnosed as gout.

The veteran underwent a VA examination in August 1997.  He 
complained of chronic pain and restricted range of motion in 
the right foot which had worsened in recent years.  He 
reported that the shrapnel injury included his right great 
toe and limited his ability to stand, walk, push off, go up 
and down stairs, and walk rapidly.  He stated that the 
medication Clinoril helped his symptoms considerably but 
did not completely alleviate them.

Examination of the right ankle showed a 2 centimeter scar 
inferior to the anterior aspect of the lateral malleolus.  
Right ankle range of motion was dorsiflexion to neutral, 
plantar flexion to 30 degrees, and 5 degrees of inversion and 
eversion.  The right great toe was swollen and tender with 
mild crepitus.  X-rays of the right foot showed degenerative 
joint disease and gout in the right great toe.  The examiner 
diagnosed a well-healed scar of the right ankle with evidence 
of osteonecrosis of the talar bone.  Ankle pain was 
attributed to the osteonecrosis which was found to be post-
traumatic but not secondary to shrapnel.

In March 1998 the same VA examiner made an addendum to his 
report after he had reviewed the claims folder.  He noted the 
talus injury in 1988 and attributed the osteonecrosis to that 
event.  The decreased range of motion of the ankle was 
determined to be secondary to the osteonecrosis and not 
secondary to the shrapnel injury.  The veteran reported that 
his right foot was still painful during his October 1998 
personal hearing.

The VA must also consider functional impairment and effects 
of painful motion.  38 C.F.R. §§ 4.40, 4.59 (1998).  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology.  Functional loss may be due 
to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40 (1998); see also DeLuca v. Brown, 8 Vet.App. 
202 (1995).

38 C.F.R. § 4.59 provides that the intention of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.

The veterans residuals of a shell fragment wound of the 
right foot are currently rated as 10 percent disabling under 
Diagnostic Code 5310, as an injury to Muscle Group X.  The 
Board notes that Diagnostic Code 5310 applies to the 
intrinsic muscles of the foot.  38 C.F.R. § 4.73, Diagnostic 
Code 5310 (1998); 38 C.F.R. § 4.73, Diagnostic Code 5310 
(1996).

The Board notes that the provisions of the rating schedule 
governing evaluation of muscle injuries recently were 
amended.  See 62 Fed. Reg. 30235-30240 (June 3, 1997) 
(codified at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-
5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were removed and 
reserved).  The defined purpose of these changes were to 
incorporate updates in medical terminology, advances in 
medical science, and to clarify ambiguous criteria.  The 
comments also clarify that these were not intended as 
substantive changes.  62 Fed.Reg. 30235-30237.

The Board also notes that the RO did readjudicate the 
appellants disability based on the revised criteria prior to 
the transfer of the claims file to the Board.  Thus, the 
Board finds that no prejudice will result to the appellant by 
way of appellate review of the claim at this time.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993); see also VAOPGCPREC 
16-92 (July 24, 1992).

When laws or regulations change during the pendency of a 
veterans appeal, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet.App. 308, 312-13 (1991).  As noted above, 
the pertinent provisions of §§ 4.56 and 4.73, Diagnostic Code 
5310, are substantially the same under both the old and the 
revised criteria.  Therefore, the revised regulations, in the 
main, have no direct bearing on the resolution of this 
appeal.  Moreover, the Secretary has not made a determination 
as to whether the prior regulations pertaining to rating 
muscle injuries are more or less favorable to an appellant 
than the new regulations.  Thus, to ensure fairness, it is 
necessary to consider both sets of regulations in evaluating 
the veterans disability the Board will consider both the old 
and the new regulations in assessing the issue currently 
before it.

The Board notes that the currently assigned 10 percent 
disability rating under Diagnostic Code 5310 is 
representative of a moderate injury of that muscle group 
under either the old or the revised regulations.  The Board 
further finds that the evidence of record does not support a 
rating in excess of 10 percent for residuals of a shell 
fragment wound of the right foot (Muscle Group X) under 
either the old or the new regulations.  A moderately severe 
injury to this muscle group is rated as 20 percent disabling.  
38 C.F.R. § 4.73, Diagnostic Code 5310 (1998); 38 C.F.R. 
§ 4.73, Diagnostic Code 5310 (1996).

There are numerous factors to be considered in the evaluation 
of disabilities residual to healed wounds involving muscle 
groups due to gunshot or other trauma with respect to 
moderate disability of muscles versus moderately severe 
disability of muscles.  These factors are essentially the 
same in the old and new regulations.  38 C.F.R. § 4.56 
(1998); 38 C.F.R. § 4.56 (1996).  Moderate disability of 
muscles may include through and through or deep penetrating 
wound of short track from a single bullet, small shell, or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement or prolonged infection.  
38 C.F.R. § 4.56(d)(2)(i) (1998).  Service department records 
show treatment for the wound, and there is consistent 
complaint of at least one cardinal sign or symptom of muscle 
disability.  38 C.F.R. § 4.56(d)(2)(ii) (1998).  Objectively, 
there exists [e]ntrance and (if present) exit scars, small 
or linear, indicating short track of missile through muscle 
tissue.  38 C.F.R. § 4.56(d)(2)(iii) (1998).  There is also 
[s]ome loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power of lowered 
threshold of fatigue when compared to the sound side.  Id.

Moderately severe disability may include a through and 
through or deep penetrating wound by a small high-velocity 
missile or a large low-velocity missile with debridement or 
with prolonged infection or with sloughing of soft parts, and 
intermuscular cicatrization.  Moderately severe wounds are 
shown where the service department record shows 
hospitalization for a prolonged period in service for 
treatment, and there is record in the file of consistent 
complaint of cardinal symptoms of muscle wounds.  In 
addition, where there is evidence of unemployability because 
of inability to keep up with work requirements, that factor 
is considered.

Cardinal symptoms of muscle wounds include loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  62 
Fed. Reg. 30238 (June 3, 1997) (to be codified at 38 C.F.R. 
§ 4.56(c)).

Objectively, moderately severe muscle disabilities show 
entrance and (if present) exit scars indicating the track of 
missile through important muscle groups, loss of deep fascia, 
muscle substance, normal firm resistance of muscles on 
palpation compared with the sound side.  Also, tests of 
strength and endurance of the muscle groups involved 
(compared with sound side) give positive evidence of 
impairment.

The current manifestations of the residuals of a shell 
fragment wound of the right foot do not support a moderately 
severe disability evaluation under either the old or the new 
criteria for muscle injuries.  The service medical records 
show no sign of prolonged hospitalization for the injury.  
Although since 1988 the veteran has consistently complained 
of cardinal signs of muscle disability, there is no record of 
such complaints between the mid 1940s, when the veterans 
original injury occurred, and his intercurrent injury in 
1988.  Moreover, the most recent VA examination report 
clearly concluded that the medical evidence did not link the 
veterans current complaints to his right foot injury in 
service.  Instead, his decreased range of motion in the ankle 
and his complaints of pain were attributed to osteonecrosis 
caused by the intercurrent injury in 1988.

In addition, one well-healed, 2 centimeter scar does not 
indicate moderately severe damage to Muscle Group X as noted 
in the criteria for moderately severe muscle injuries.  The 
medical evidence does not show loss of deep fascia, muscle 
substance, cicatrization, or lack of normal firm resistance 
of the muscles.  X-rays in 1960 showed no significant bony or 
soft tissue abnormalities.

Hence, the criteria specified above for a moderately severe 
disability of muscles are not met in this case, and a rating 
in excess of 10 percent for residuals of a shell fragment 
wound of the right foot is not in order.

New and material evidence claim

The law provides that [i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991). New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991), the 
United States Court of Veterans Appeals (Court) provided a 
standard, adopted from a District Court decision pertaining 
to social security benefits, for determining whether evidence 
submitted by a claimant was new and material.  See 
Chisholm v. Secretary of Health & Human Services, 717 F. 
Supp. 366, 367 (W.D. Pa. 1989).  Although a definition of new 
and material evidence at that time had been recently 
promulgated by VA, the Court stated that the VA regulation 
was not inconsistent with the standard articulated in 
Chisholm and that the standard in Chisholm was clearer and 
more easily applied.  Colvin, 1 Vet.App. at 174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of new and material evidence. The 
Federal Circuit held that the Court in Colvin, overstepped 
its judicial authority in failing to defer to the 
interpretation of the term new and material set forth by 
VA in its own regulation and adopting instead a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits.  Hodge v. 
West, 155 F.3d 1356, 1361 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a) (1998). The Federal Circuit overruled Colvin to 
the extent that, in order for newly submitted evidence to be 
considered material, there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome of the 
case.  

Pursuant to the holding in Hodge, the legal hurdle that 
required reopening of claim on the basis of a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the case has been declared no longer valid.  
Thus, the standard that remains valid, as cited above, 
38 C.F.R. § 3.156(a), requires that in order for the new 
evidence to be material, it must be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

The Board has reviewed the appellants claim within the 
confines of the aforementioned legal guidelines.  The 
appellant's service medical records from his first period of 
service are silent as to complaints, treatment, or diagnosis 
of any left knee problems.  A July 1943 record did note 
acute, moderately severe traumatic tenosynovitis of the lower 
third of the left leg.  His April 1946 entrance examination 
for his second period of service noted ½ inch scars on both 
knees.

The appellant first filed a claim for service connection for 
residuals of a shell fragment wound of the left knee in 
November 1989, and he reported that he received an injury to 
the knee on about June 25, 1944.  A December 1989 rating 
decision denied the claim as the veterans discharge 
examination from his first period of service and subsequent 
examinations for active duty service were negative for a left 
leg disorder.  The veteran next filed a claim for service 
connection for residuals of a shell fragment wound of the 
left knee in August 1990.  He included a written statement 
signed by four men who reported that they had served with the 
veteran.  They stated that the veterans left knee had been 
wounded in action on February 5, 1945 on Luzon Island in the 
Philippines and that he was treated at the Third Field 
Hospital.  That claim was denied in August 1990 as no 
residuals from a left knee injury in service were shown in 
the record.  The veteran initiated an appeal by filing a 
Notice of Disagreement; however, he did not perfect an appeal 
by filing a timely Substantive Appeal.  38 C.F.R. § 20.202 
(1998).

In an April 1992 written statement, the veteran indicated 
that he was being treated by a Dr. J. W. Johnson, an 
orthopedic surgeon.  In response to a request for his medical 
treatment records, Dr. Johnson provided a March 1992 
examination report which diagnosed the veteran with 
degenerative arthritis of the left hip and a partial 
quadriceps tear.  That claim was denied in June 1992.

In January 1993 the veteran filed another application to 
reopen a claim for service connection for a left knee 
disorder.  He provided additional statements from men who 
served with him and reported that he had been wounded in 
action.  In addition, he submitted July and December 1992 
private medical records which noted that the veteran had 
fractured his left patella in November 1990 and that it was 
healing well.  The record noted that the veteran reported he 
was struck by shrapnel just over the lateral aspect of the 
right patella, that the fragment was removed, and that the 
wound was left open.  The Board presumes that the examiner 
meant the left knee.  The veteran reported that the wound 
drained joint fluid but eventually closed, and he reported 
that he had since had problems with the last 20 degrees of 
extension in that knee.  Physical examination revealed a lack 
of 20 degrees of full extension, a 1 ½ inch discrepancy in 
thigh circumference, and a palpable mass in the proximal 
thigh.  The knee was stable.  The current knee complaints 
were attributed to both the reported injury in 1945 and the 
more recent left patellar fracture.  The claim was denied in 
February 1993, and he was notified of that decision by letter 
dated March 23, 1993.  He did not appeal.

Evidence submitted since the February 1993 rating decision 
consisted of VA treatment records from September 1992 to 
April 1997 which include a September 1992 record which noted 
complaints of left knee pain and weakness.  The veteran had 
full range of motion with quadriceps atrophy.  VA X-ray of 
the knee showed a healed patellar fracture without evidence 
of joint effusion or other significant abnormality.  A 
November 1994 written statement by the veteran reported that 
he was injured in the left knee on February 5, 1945, during 
the Zig-Zag Pass offensive.  He was treated, given 10 days of 
light duty, and sent back to battle while still on light duty 
when he was injured more seriously on February 12, 1945.

The veteran testified during his February 1997 personal 
hearing that he was hit in the left knee in the Philippines 
with a grenade fragment which took a chip off the kneecap and 
cut the leader going down the leg and left a knot on the 
leg.  The March 1997 Board remand noted that new evidence as 
to the left leg claim had been presented during the hearing, 
and additional development was requested.

An April 1997 VA outpatient treatment report noted that the 
veteran had a knot on the left side of the left knee which 
appeared about one month ago.  He also reported increased 
pain in the left knee and hip.  An April 1997 X-ray report of 
the knee showed no acute fracture, no effusion, and minimal 
degenerative change.

An August 1997 VA examination report noted the claims folder 
was not available.  The examiner noted the veterans history 
of left knee injury in service and assessed that the veteran 
had ruptured a tendon.  The veteran reported weakness in the 
knee since that time which caused a fall while turkey hunting 
which resulted in the fractured left patella.  Physical 
examination revealed muscle prominence of the left quadriceps 
with full extension and flexion to 105 degrees.  No 
instability was found.  The examiner noted two well-healed 
scars, one surgical from the 1990 procedure, and one just 
above the medial patellar area.  It was the examiners 
impression that the veteran had sustained a shrapnel injury 
to the left knee which had caused partial laceration of the 
quadriceps or sartorius muscle and left him with mild 
weakness.  Age and the patellar fracture were also listed as 
causing some of the left knee symptoms.

A December 1997 written statement from a man who reported 
that he served with the veteran corroborated that a grenade 
exploded and hit the veteran in the left knee while in combat 
with the Japanese army on Luzon Island on February 5, 1945.  
He reported that the veteran was sent to a field hospital for 
treatment and then returned to his company.  In June 1998 the 
veteran submitted another written statement reflecting his 
contentions.

In March 1998, the examiner who had evaluated the veterans 
knee in August 1997 submitted an addendum to his examination 
report after he had reviewed the claims folder.  The examiner 
noted the scars on his entrance examination for his second 
period of service.  Otherwise, the examiner found no evidence 
of a shrapnel injury to the knee or a quadriceps injury.  The 
examiner concluded that he could not state with any 
significant degree of medical certainty that the veteran 
injured his left knee in service.

During his October 1998 personal hearing, the veteran 
reported that his left knee had bothered him since service 
and that he had pain and stiffness when he was in the tree 
business.

Applying VAs definition of new and material evidence in 
section 3.156(a), the Board finds that most of the 
aforementioned material is new because it had not previously 
been submitted to agency decisionmakers.  Moreover, the Board 
finds that the aforementioned records are not cumulative or 
redundant of other evidence of record.  Accordingly, the 
Board concludes that these records are new evidence.  
However, the Board notes that the Federal Circuits focus in 
overruling the Colvin test was on the Courts definition of 
what constitutes material evidence and not as to what 
constitutes new evidence.  In this regard, the Board 
notes that the terms of section 3.156(a) and those of the 
Colvin test are quite similar in regard to new evidence, 
the former stating that the evidence may not be cumulative or 
redundant and the latter stating that the evidence not be 
merely cumulative.

The remaining question is whether the new evidence is 
material because it is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  In this regard, the Board notes that the new 
evidence includes the August 1997 VA examination which 
provides a link between the veterans current left knee 
complaints and his claimed injury in service.  Accordingly, 
the Board concludes that there is new and material evidence 
sufficient to reopen the claim for service connection for 
residuals of a shell fragment wound of the left knee.

Having decided that the newly presented evidence in this case 
is both new and material, the Board now considers 
whether service connection for residuals of a shell fragment 
wound of the left knee is now warranted on the basis of all 
the evidence on file.  After a careful review of the evidence 
of record, it is found that entitlement to service connection 
for residuals of a shell fragment wound of the left knee is 
warranted.

Under 38 U.S.C.A. § 1110, compensation will be provided if it 
is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1996).  However, a current 
disability must exist.  Rabideau v. Derwinski, 2 Vet.App. 141 
(1992).  Moreover, service medical records must show the 
claimed disability and there must be medical evidence that 
links a current disability with events in service or with a 
service-connected disability.  Montgomery v. Brown, 4 
Vet.App. 343 (1993).

The veterans service separation record shows that he served 
as a rifleman in the Southwest Pacific during World War II 
and that he received the Purple Heart Medal.  This evidence 
establishes that the veteran served in combat, and as a 
combat veteran he can establish service incurrence of a 
disease or injury through credible lay evidence which is 
consistent with the circumstances, conditions, or hardships 
of service, even in the absence of official record of such 
incurrence, as is the case here.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1998).

In this case, the veteran claims that he sustained a left 
knee injury due to a shell fragment or grenade wound.  He has 
also submitted statements which corroborate his account of 
his injury by several fellow servicemembers.  These 
statements are sufficient to establish service incurrence of 
a left knee injury as they are consistent with the 
circumstances of combat service.

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v Derwinski, 1 Vet.App. 78 (1990).  As noted 
above, service incurrence is established.  In addition, an 
April 1946 record shows a scar above the left knee, and a 
recent VA examination diagnosed residuals of a shell fragment 
wound of the left knee.  Furthermore, the undersigned 
believes that this case has been adequately developed for 
appellate purposes by RO and that a disposition on the merits 
is in order.

In weighing the evidence of record, the Board concludes that 
entitlement to service connection for residuals of a shell 
fragment wound of the left knee is warranted.  In view of the 
left knee scar noted in April 1946, and with consideration of 
the appellants service record, which is positive for combat 
service in World War II, his history of related combat trauma 
(service connection is established for residuals of a shell 
fragment wound to the right arm and right foot ), and the 
current medical findings showing residuals of a shell 
fragment wound of the left knee, the Board concludes that the 
presence of this disabling condition is consistent with the 
circumstances of his military service as shown by the 
evidence postdating service, and thereby is in favor of 
entitlement to service connection for residuals of a shell 
fragment wound of the left knee.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303(d), 3.385 (1998).



ORDER

The appellants claims for increased ratings for residuals of 
a shell fragment wound of the right foot and residuals of 
malaria are denied.  The appellants application to reopen a 
claim for entitlement to service connection for residuals of 
a shell fragment wound of the left knee is granted, and claim 
for entitlement to service  connection for residuals of a 
shell fragment wound of the left knee is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
